Citation Nr: 1229202	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  06-32 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for respiratory condition, to include bronchitis and as due to an undiagnosed illness.  

2.  Entitlement to service connection for chronic neck disability, to include a cervical strain and as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from July 1985 to July 2005.  He served in Saudi Arabia during Operation Desert Shield from August 1990 to January 17, 1991, and in Saudi Arabia during Operation Desert Storm form January 17, 1991, to March 1991.  His military decorations include the Southwest Asia Medal (awarded twice) and the Kuwait Liberation Medal (Saudi Arabia).  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision which, in pertinent part, denied the Veteran's claims for service connection for a respiratory condition and service connection for a chronic neck disability.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The case was remanded in October 2009 and again in June 2011, and has now been returned to the Board. 


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War and was exposed to hazardous gases during that time. 

2.  The Veteran developed the onset of chronic bronchitis during active service.  

3.  The Veteran incurred a chronic cervical strain during active service.  


CONCLUSIONS OF LAW

1.  Chronic bronchitis was incurred in active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

2.  A chronic cervical strain was incurred in active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, an error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication); see also Prickett, 20 Vet. App. at 377-78.  

The VCAA notice requirements apply to all five elements of a service connection claim which are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice by letter, dated in April 2005.  He was notified of the evidence needed to substantiate claims for service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  

Following the October 2009 Board remand the RO verified the Veteran's most recent address through the Veteran's bank.  In compliance with the 2009 Board remand the Veteran was furnished with a more detailed letter, in April 2010 sent to the most recent address of record, which set forth all the information required by the VCAA.  Unfortunately, a December 2011 Supplemental Statement of the Case was not sent to that address.  After the Board again remanded the case in June 2011 the RO took additional steps to verify the Veteran's address.  A June 16, 2011, Report of General Information, VA Form 21-0829, reflects that the Veteran most recent address of record (as had been reported by the Veteran's bank) was confirmed by the Veteran's step-son, although the Veteran was in the process of moving.  A message was left for the Veteran requesting that he keep VA apprised of his current address and to inform VA of any change of address.  As of that same date, June 16, 2011, the RO sent the Veteran yet another letter fully apprising the Veteran of the information required by the VCAA, with a detailed explanation of the regulations governing claims for service connection for a disability due to an undiagnosed illness and medically unexplained chronic multi-symptom illness.  He was notified of the evidence needed to substantiate claims for service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  He was also notified of how VA determined disability ratings and effective dates.  

Moreover, that letter also requested that the Veteran sent copies of any relevant treatment records or to provide information as to such records which, upon executing and returning an enclosed release, VA would attempt to obtain on his behalf.  However, the Veteran never responded.  The claims were then readjudicated in an August 2011 SSOC which was sent to the Veteran's most recent address of record.  

Accordingly, the Board finds that all reasonable steps and actions have been taken to comply with the requirements of the VCAA.  

Duty to Assist

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

The Veteran's service treatment records (STRs) are on file and he declined the opportunity to testify in support of his claims.  

The Veteran attended an official examination in May 2005, at which time pulmonary function testing was done, but he did not attend subsequently scheduled examinations in June 2010 and August 2011.  Notice of both of those examinations was sent to his most recent address of record.  Similarly, the Veteran has not obtained the records of chiropractic treatment for his neck, described in his Notice of Disagreement (NOD) as being from April to October 2003 (during his military service) or records of treatment by a physician after his military retirement.  Also, although requested, he did not execute and return the necessary release from which would enable VA to obtain those records for him.  

As to this, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   

Thus, there has been substantial compliance with the Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation which is obtainable without the Veteran's assistance, the Board concludes that there has been full VCAA compliance.  

Background

The May 1985 examination for service entrance was negative for any pertinent disability or abnormality, as was an adjunct medical history questionnaire.  

An X-ray in May 1986 revealed straightening of the Veteran's cervical spine which might be due to positioning or paravertebral muscle spasm.  His vertebral bodies and disc spaces appeared normal and there was no significant abnormality of the posterior elements.  The associated soft tissues were unremarkable.  The impression was straightening of the cervical spine, but an otherwise normal study.  

The Veteran was seen in February 1988 for a viral upper respiratory infection (URI) with secondary bronchospasm.  Subsequently in that same month he had an acute episode of shortness of breath (SOB) while on a platoon run.  Initially, a chest X-ray revealed subcutaneous emphysema with question of apical pneumothorax.   A later chest X-ray revealed a small amount of subcutaneous emphysema without evidence of pneumothorax.  Yet another chest X-ray several days later, on comparison with the first chest X-ray, found no pneumothorax and that the mediastinal and subcutaneous emphysema were resolving; and the chest was otherwise normal.  

An STR reveals that the Veteran was exposed to hazardous material in the Kuwait/Saudi theater in support of Operation Desert Shield/Storm between February 1991 and March 1991.  Specifically, he was exposed to significant levels of sulfur dioxide and hydrogen sulfide gas due to oil well fires.  It was noted that this exposure might be of clinical significance if he developed any respiratory illness, and he was advised to seek medical follow-up should respiratory symptoms occur. 

In October 1991 the Veteran had tightness of his chest area and a productive cough.  On examination he had coarse breath sounds, greater on the right side than the left, but no rales or wheezing.  A report of a chest X-ray noted the study was within normal limits but a separate clinical notation indicates that the chest X-ray revealed increased markings on the right.  The assessment was a URI and questionable bronchitis.  A later chest X-ray in November 1991, taken for a complained of chest pain, was within normal limits. 

In July 1992 the Veteran had blunt trauma to his left ribs and thereafter had pain on deep breathing and coughing.  X-rays revealed no obvious fractures or pneumothorax.  

In December 1993 the Veteran had sinus and chest congestion with a productive cough.  He stated that he had a history of bronchitis but denied currently having any other symptoms.  After an examination the assessment was a URI, and he was given an antibiotic.

After several days of vomiting, diarrhea, headaches, and difficulty holding down food, when the Veteran was seen in December 1994 the assessment was that he might have pneumonia or possibly bronchitis.  When seen the next day the assessment was that his bronchitis was resolving.  Several days later the assessment was a possible flu versus bronchitis.  

In October 1995 the Veteran reported having had difficulty breathing, off and on, for 4 months.  The symptoms, including a productive cough, got worse at night.  While he had no history of asthma, the assessment was a URI or possibly asthma.  A chest X-ray revealed no active pulmonary disease or masses.  However, the Veteran probably had asthma, for which he would be given pulmonary function testing.  He was given a bronchodilator.  He was given pulmonary function tests that month.  There is a clinical notation that the assessment was a normal spirometry without significant change after bronchodilation.  However, another clinical notation indicates that the Veteran had expiratory wheezes in the right lower lobe and that a portion of the pulmonary testing was not done because of the wheezes prior to initiation of the testing.  The summary was mild obstructive ventilatory impairment on a baseline spirometry.  

In March 2000 the Veteran had headaches and a cough productive of green phlegm.  On examination he had diffuse expiratory wheezes.  A chest X-ray revealed no active pulmonary disease.  The assessment was bronchitis versus atypical pneumonia.  Several days later it was reported that he was being followed-up for bronchitis.  On examination he still had expiratory wheezes.  The assessment was a URI.  Several days after that he still had a productive cough, as well as SOB, and on examination he still had expiratory wheezes.  The assessment was a viral versus atypical URI.  

In November 200 the Veteran was seen for chest pain and a cough productive of yellowish-green phlegm.  After an examination the assessment was viral bronchitis. 

In March 2003 the Veteran was seen for neck pain of two weeks duration due to an injury sustained while reaching for something.  It was reported that he had no prior neck problems or trauma.  He did not report having any radicular symptom such as numbness or weakness.  On examination he had tenderness along the right occipitalis muscle.  He had range of motion of the neck and no rigidity.  Deep tendon reflexes and strength in the upper extremities were normal.  A cervical X-ray was negative.  The assessment was a cervical strain.  He was given Flexeril for severe spasm.  He was seen again in May 2003 by a chiropractor for pain in the right cervical paraspinal muscles, with occasional radiation down the right upper extremity to the fingers.  His medications were Naproxen and Flexeril.  On examination he had tenderness of the right cervical paraspinal area and cervical motion was limited on right rotation and left lateral flexion.  His dermatomes were intact and symmetrical.  The diagnosis was cervicothoracic intersegment dysfunctioning with myofacisitis.  He was given spinal manipulation.  

The Veteran continued to be seen by a chiropractor for evaluation and spinal manipulations until November 2003.  The diagnosis continued to be cervicothoracic intersegment dysfunctioning with myofacisitis.  

On examination in March 2004 the Veteran had decreased breath sounds at the bases of his lungs.  It was reported that he currently had bronchitis and was using an inhaler.  He had a history of prolonged bronchitis, for which he had taken medication.  In an adjunct medical history questionnaire it was reported that he had bronchitis and had been prescribed or used an inhaler.  

A report of a medical history questionnaire in April 2005 reflects that the Veteran reported having bronchitis and SOB.  It was reported that he had used an inhaler and, also, that he had been treated for right shoulder and neck pain in the last six months.  A report of a medical history questionnaire in April 2005 reflects that he had had recurrent bronchitis with SOB for more than the last six years, since about 1987.  He used an albuterol inhaler during episodes of SOB. He had had spontaneous pneumothorax in 1987 which had not required insertion of a chest tube but for which he had been under observation for 5 days at the Bethesda Navy Medical Center.  He had had pulmonary function testing done in October 1995 which had been within normal limits.  Also, he had had right shoulder and cervical intersegmental dysfunction which had been treated by a chiropractor in 2003 but he had not had any problems since then.  

On official examination in May 2005 the Veteran reported that he had been diagnosed as having neck and shoulder strains since 1996.  He reported having constant discomfort in his neck and shoulder with pain radiating from his neck to his shoulders.  The pain was elicited by physical activity, stress or sometimes came on by itself.  It was relieved by rest and chiropractic manipulation.  He denied functional incapacitation or functional impairment but he had lost around two weeks of work in the past several years due to this.  As to his respiratory system, he denied ever having had pneumothorax but had been treated for numerous episodes of chronic bronchitis with shortness of breath (SOB) in the past.  He reported having symptoms of a cough productive of sputum, pain, wheezing, and difficulty breathing.  He had been given an albuterol inhaler to use as needed but denied having been diagnosed with asthma or reactive airway syndrome.  He denied any functional impairment due to this but had lost several days of work in the past year due to this.  

As to the Veteran's activities of daily living he was able to vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  It was noted that he was still currently in military service, in the infantry.  

On physical examination the Veteran was well developed and well nourished.  His neck was supple and his trachea was in the mid-line.  His breath sounds were symmetric and there were no rhonchi or rales.  His expiratory phase was within normal limits.  On specific examination of his cervical spine there was no evidence of radiating pain on movement and no evidence of muscle spasm.  There was no evidence of tenderness.  Motion of the cervical spine was to 45 degrees in flexion, extension, right lateral bending, and left lateral bending.  Rotation of the cervical spine to the right was to 80 degrees and it was also to 80 degrees to the left.  The range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination with repetitive use.  There was no ankylosis of the spine and no signs of intervertebral disc syndrome of the cervical or thoracolumbar spinal segments.  It was noted that his spine was within normal limits.  

Pulmonary function testing revealed that the Veteran's forced expiratory volume after one second (FEV1) was 87 percent of predicted.  It was reported that there was no discrepancy between the pulmonary function test findings and the clinical examination.  The impression was that there was no pulmonary defect.  X-rays revealed the Veteran's chest and cervical spine were normal.  The relevant diagnoses were no pathology of the neck to render a diagnosis, with subjective factor being pain and there being no objective factor; and, as to his respiratory system, no pathology to render a diagnosis with no subjective factors and no objective factors with his pulmonary function testing and chest X-ray being normal.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Generally, to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2011). 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Further, lay persons are competent to report objective signs of illness.  Id.

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Respiratory Condition

The recent official examination in 2005 found that the Veteran had no pathology upon which a diagnosis of the respiratory system could be made.  It was noted in the report of that examination that pulmonary function testing and a chest X-ray were normal but, more importantly, it was stated that there were no subjective factors.  However, at that examination the Veteran did, in fact, report having been treated during service on multiple occasions for bronchitis manifested by SOB.  Furthermore, the official examiner in 2005 did not report having reviewed the Veteran STRs and it does not otherwise appear that the STRs were available to that examiner.  Had the STRs been available to the 2005 examiner it would be expected that there would have been some comment, or at least a notation, of the extensive and repeated episodes of respiratory symptoms which the Veteran experienced over the years during his military service, including the multiple references in the STRs of the Veteran's having repeated episodes, or flare-ups for bronchitis.  Likewise, it would be expected that the examiner in 2005 would have commented on the inservice clinical notation that pulmonary function testing as early as 1995 had revealed a mild ventilatory impairment.  Similarly, it would have been expected that the examiner would have commented upon the subcutaneous emphysema which the Veteran experienced in 1998, possibly from pneumothorax and particularly in light of the STR which observed that the Veteran's inservice exposure to hazardous gases in the Persian Gulf might be of clinical significance if, as he did in this case, developed any respiratory symptoms.  Indeed, after the Veteran's service in Southwest Asia in 1991, he was seen, albeit episodically, on many occasions for the remaining years of his military service for respiratory symptoms, was provided pulmonary function testing, and given an albuterol inhaler.  The STRs are replete with references to the Veteran's complaints of SOB and his having numerous episodes of what was described as "chronic" bronchitis.  

Under 38 C.F.R. § 3.303(b), a showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned. 

Here, there is no reason to question the inservice diagnosis of the Veteran's having chronic bronchitis in light of his exposure to hazardous gases, his repeated respiratory complaints, and the repeated evaluations and testing done over many years during service.  The findings during service were not merely isolated findings and as to "sufficient observation" he was even evaluated at the Bethesda Navy Medical Center for his respiratory complaints.  

Accordingly, with the resolution of doubt in favor of the Veteran, the Board finds that the evidence demonstrates that the Veteran developed the onset of chronic bronchitis during military service which has remained unabated since then.  Thus, service connection for chronic bronchitis is warranted.  

Chronic Neck Disability

Cervical spine X-rays in 1986 revealed straightening of the cervical spine, apparently due to either positioning or muscle spasm.  No bony abnormality was found at that time, including no radiological evidence of arthritis.  Likewise, subsequent X-rays during service in 2003 were negative, as were cervical spine X-rays on official examination in 2005.  Thus, in sum, the record is devoid of competent evidence that the Veteran has ever had cervical spine arthritis.  

Nevertheless, following what superficially appeared to be a minor injury in 2003 the Veteran underwent chiropractic evaluations and manipulations for a period of eight months for a cervical strain, diagnosed as cervicothoracic dysfunction with myofacisitis.  Extended treatment of this kind is certainly not what would be expected from an injury that is merely acute and which would otherwise be expected to resolve in a short period of time.  

Although it was reported in an April 2005 inservice medical history questionnaire that the Veteran had not had any problems following his treatment in 2003, the next month, on official examination in May 2005, he reported that he continued to have constant neck discomfort with radiation of pain.  While the examiner stated that there was no pathology and no objective factors, this observation was apparently based upon the negative cervical spine X-ray at that time.  However, in the case of soft tissue injury, as in this case, X-rays would not necessarily be expected to reveal any bony pathology.  While the 2005 examination found no evidence of radiation of pain or evidence of muscle spasm, it must again be observed that the examiner did not have the claim file available for review.  If the claim folder had been available for review it would be expected that the 2005 examiner would have at least commented upon the Veteran's extensive treatment over a period of eight months for a cervical strain.  

Here, there is no reason to question the inservice diagnosis of the Veteran's having a cervical strain in light of his prolonged inservice treatment and his current and continued complaint of pain in his cervical spine.  

Accordingly, with the resolution of doubt in favor of the Veteran, the Board finds that the evidence demonstrates that the Veteran incurred a chronic cervical spine strain during military service and that his pain therefrom has remained unabated since then.  Thus, service connection for a chronic cervical strain is warranted.  


ORDER

Service connection for chronic bronchitis is granted.  

Service connection for a chronic cervical strain is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


